Citation Nr: 0700955	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  98-21 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
right knee disability.  

2.  Entitlement to service connection for a left knee 
disability with fragment wounds to the left leg, to include 
as secondary to a service-connected right knee disability.

3.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of fragment wound with retained 
metallic foreign bodies of the right knee.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel
INTRODUCTION

The veteran served on active duty from June 1967 to July 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that continued a 10 percent 
evaluation for residuals of fragment wound with retained 
metallic foreign bodies in the right knee, and denied 
entitlement to service connection for a injury to the left 
knee with fragment wounds to the leg and for degenerative 
disc disease and lumbar strain.  

The Board remanded the claim in January 2001 for further 
development and in September 2003 to afford the veteran a 
personal hearing.  The veteran presented testimony at a 
videoconference hearing in February 2004 before the 
undersigned Veterans Law Judge.  A copy of the hearing 
transcript was attached to the claims file.

The claim was then remanded in July 2005 for further 
development.  In a supplemental statement of the case issued 
in June 2006, the RO continued the 10 percent evaluation for 
the service-connected right knee disability and denied 
entitlement to service connection for a low back disability 
and a left knee disability.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's low back 
disorder either had its onset in service or preexisted 
service and was permanently worsened therein, or that 
arthritis of the lumbar spine manifested to a compensable 
degree within one year after separation from service.

2.  No residual chronic disability is shown from shell 
fragment wounds of the left leg incurred in service.  

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's left knee 
disorder either had its onset in service or preexisted 
service and was permanently worsened therein, or that 
arthritis of the left knee manifested to a compensable degree 
within one year after separation from service.

4.  The appellant's fragment wound residuals currently 
manifest a well healed scar, non-tender, and a retained small 
metallic foreign body in the very superficial most soft 
tissue in the popliteal space.  The scar is not deep, does 
not cause limited motion and the area is less than 12 square 
inches.  

5.  Arthritis of the right knee is manifested by subjective 
complaints of pain and giving way, with crepitus, tenderness 
on palpation and noncompensable limitation of motion and 
clinical evidence of arthritis.  The evidence is in relative 
equipoise as to whether that condition is related to the 
service-connected residuals of fragment wound of the right 
knee.   


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to a service-connected 
right knee disorder is not warranted.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006).

2.  Entitlement to service connection for a left knee 
disorder with fragment wounds to the leg, to include as 
secondary to a service-connected right knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(a) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fragment wound injury to the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.56, 4.73, 
3.159, 4.1, 4.2, 4.118, Diagnostic Code (DC) 7804 (prior to 
August 30, 2002), DC 7804 (2006).  

4.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for a separate disability evaluation of 10 
percent for arthritis of the right knee are met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.71a, Diagnostic 
Codes 5003, 5010, 5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Although the claims for entitlement to service connection for 
a low back disorder and a left knee disorder were initially 
denied as not well grounded in the February 1998 rating 
decision, during the appeal they were readjudicated on the 
merits.  
 
Here, the RO sent correspondence in March 2001 and August 
2005; a rating decision in February 1998; a statement of the 
case in May 1998; and supplemental statements of the case in 
December 1998, November 1999, and April 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  In addition, at the 
videoconference hearing in February 2004, the veteran was 
notified of evidence needed with a claim for secondary 
service connection and he declined having a letter issued to 
him with the information.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in June 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
medical opinion in relation to this claim.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.



II. Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as arthritis, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§ 3.307, 3.309 (2006).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

III. Low back disorder 

The veteran seeks entitlement to service connection for a low 
back disorder.  He contends that his low back disorder 
resulted from an injury in service or is secondary to his 
service-connected right knee disorder.  

Upon careful review of all the evidence of this case, the 
Board finds that no competent medical evidence has been 
submitted to relate the veteran's claimed low back disorder 
to service or to a service-connected disability.  

Service medical records are negative for complaints, 
findings, or diagnoses of a low back disorder.  At a release 
from active duty examination in July 1969, the veteran's 
spine was clinically evaluated as normal.  Thus, the Board 
finds that a chronic lumbar spine disorder is not shown in 
service.

Further, there is no medical evidence of record showing that 
arthritis of the lumbar spine manifested to a compensable 
degree within one year following separation from active 
service.  Therefore service connection is not warranted on a 
presumptive basis.  

The first medical evidence of record with regard to this 
claim is in September 1997, when the veteran sought VA 
treatment for his back and requested a back brace for which 
he was fitted.  When seen in November 1997, the veteran 
reported that he recently had been released from a 15 year 
period in prison during which he had been treated for a low 
back disorder.  He has been requested to provide identifying 
information so that a search for these records could be made, 
however, to date, no reply has been received.  However, even 
assuming for purposes of this decision that onset occurred 15 
years earlier in prison, the time of onset would be 
approximately 1982 which still is many years after separation 
from service.  In view of the lengthy period after separation 
from service without evidence of findings or diagnosis, there 
is no evidence of a continuity of symptomatology, and this 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).

At a VA examination in November 1997, the veteran complained 
that his back had bothered him since service and described 
low back pain.  He denied any specific injury to his back.  
The clinical findings were reported.  The examiner noted that 
when observed dressing and getting on the examination table, 
the veteran seemed to have no limitation of motion of his 
back.  The impression was degenerative joint disease and 
lumbosacral strain with normal findings at that time.  X-ray 
findings were normal.  The examiner also noted the lack of 
objective findings to verify the veteran's complaints and 
there seemed to be exaggeration of symptoms.

The veteran has testified at his personal hearings as to his 
symptoms and the effect on his daily activities.  He 
testified that he injured his back in service during a jump 
from a helicopter.  He also testified that that his low back 
disorder was secondary to his altered gait from his service-
connected right knee disorder.  He claimed that walking with 
an altered gait for over three decades had caused a low back 
disorder or contributed to it by aggravation in his 
lumbosacral spine.  

VA outpatient treatment records show complaints of low back 
pain, that the veteran was issued a back brace, and that he 
had received physical therapy for low back pain.  This 
medical evidence, however, does not provide a link between a 
lumbar spine disorder and the veteran's service, to 
symptomatology since service, or to a service-connected 
disability.

At a March 2003 C&P examination, the examiner noted that the 
veteran was able to remove and put on his lower extremity 
clothes without any difficulty.  While performing range of 
motion testing, he was cautious and slow in returning from a 
forward flexed lumbar position to full extension but did not 
complain of pain.  Clinical findings were reported.  The 
impression of an x-ray in March 2003 was essentially negative 
lumbosacral spine.  It was the examiner's opinion that there 
was not enough objective evidence to support a contention 
that the veteran's claim altered gait had caused any problems 
with his lower back.  

The Board has carefully considered the veteran's statements.  
He is certainly competent, as a lay person, to report that as 
to which he has personal knowledge. See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  He is not, however, competent to 
offer his medical opinion as to cause or etiology of the 
claimed disability, as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
statements are not competent medical evidence as to a nexus 
between his low back disorder and a his service, to 
symptomatology since service, or to a service-connected 
disability.  

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the veteran's claim of entitlement to 
service connection for a low back disorder.  Although 
degenerative joint disease and lumbosacral strain have been 
diagnosed, there is no probative, competent medical evidence 
of record linking the disability to service or to his 
service-connected right knee disorder.  No probative, 
competent medical evidence exists of a relationship between a 
low back disorder and any continuity of symptomatology 
asserted by the veteran.  See McManaway v. West, 13 Vet. App. 
60, 66 (1999) (holding that, where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish "a nexus between the continuous 
symptomatology and the current claimed condition"), vacated 
on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 
275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage 
v. Gober, 10 Vet. App. 488 (1997). 

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that a low 
back disorder is a result of an injury in service or a 
service-connected right knee disability.  Therefore, the 
benefit-of-the-doubt doctrine is inapplicable, and service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

IV. Left knee disorder with fragment wounds to the left leg

The veteran seeks entitlement to service connection for a 
left knee disorder with fragment wounds to the left leg.  He 
contends that he suffered fragment wounds to his left leg in 
service or that his left knee disorder is secondary to his 
service-connected right knee disorder.  

Upon careful review of all the evidence of this case, the 
Board finds that no competent medical evidence has been 
submitted to relate the veteran's claimed left knee disorder 
or fragment wounds to the left leg to service or to a 
service-connected disability.  

Service medical records show that the veteran sought 
treatment in July 1968 for shell fragment wound to his legs 
and left arm due to a grenade the previous day.  His wounds 
were washed and dressed and he was to return for a bandage 
change the following day.  No further treatment was shown.  
At a release from active duty examination in July 1969, his 
lower extremities were clinically evaluated as normal and no 
scar was noted on his left leg.  The examiner noted that 
shrapnel wounds of both legs were healed.  Thus, a chronic 
left knee or left leg disorder is not shown in service.  

The veteran initially filed a claim for benefits in 1969, 
however, he did not claim for a left leg or knee disorder.  
At a VA examination in October 1969, he did not complain of a 
left leg or knee disorder and no clinical findings or 
diagnosis of any left knee disability was made.  He also did 
not claim a left knee or leg disorder at the time of another 
claim filed in February 1990.  

There is no medical evidence of record showing that arthritis 
of the left knee manifested to a compensable degree within 
one year following separation from active service.  Therefore 
service connection is not warranted on a presumptive basis.  

The first medical evidence of record with regard to this 
claim is in September 1997, when the veteran sought VA 
treatment and requested bilateral knee braces.  In view of 
the lengthy period after separation from service without 
evidence of findings or diagnosis, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).

At a VA examination in November 1997, the veteran related his 
complaints about his left knee and stated that he had been 
wearing a knee brace.  He denied having a left leg problem 
due to shell fragment wounds.  The examiner observed no 
significant scarring on his left leg from the any fragment 
wounds.  Clinical findings were recorded.  The impression was 
a left knee condition with normal findings at that time.  
Also, the residuals of shell fragment wounds to multiple 
areas to include legs were without any significant scarring 
or impairment of function.  An x-ray was normal.  

VA outpatient treatment records show the veteran sought 
treatment for complaints of left knee pain.  This medical 
evidence, however, does not provide a link between a left 
knee disorder and the veteran's service, to symptomatology 
since service, or to a service-connected right knee disorder.

At an October 1998 RO hearing, the veteran testified as to 
his symptoms of his left knee and left leg disorder.  He 
claimed that he had residuals from shell fragment wounds to 
his left leg.  

At a VA examination in January 2003, the veteran complained 
of left knee pain.  The examiner noted the clinical findings 
and diagnosed patellofemoral syndrome with some 
patellofemoral arthritis of the left knee.  

At a VA examination in March 2003, the examiner found that 
the veteran's left knee was entirely within normal limits.  
The examiner opined that there was not enough objective 
evidence to support the contention that the veteran's altered 
gait from his service-connected right knee disorder had 
caused any problems with his left knee.  

Although the veteran had previously claimed that his left 
knee disorder was due to service, at his video conference 
hearing in February 2004 the veteran testified that his left 
knee disorder was secondary to his service-connected right 
knee disorder due to limping.  

The Board has carefully considered the veteran's contentions.  
As noted above, he is competent, as a layperson, to report 
that as to which she has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, 
competent to offer his medical opinion as to cause or 
etiology of the claimed disability, as there is no evidence 
of record that the veteran has specialized medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Therefore, his statements are not competent medical evidence 
of a nexus (that is, a causal link) between a claimed left 
knee disorder with fragment wounds to the left leg and 
service or to a service-connected disability.  

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the veteran's claim of entitlement to 
service connection for a left leg disorder with fragment 
wounds to the left leg.  Patellofemoral arthritis of the left 
knee has been diagnosed (although on examination two months 
later, the examiner found the left knee normal); however, 
there is no probative, competent medical evidence of record 
linking the disability to service or to a service-connected 
right knee disability.  No probative, competent medical 
evidence exists of a relationship between a left knee 
disability or fragment wounds of the left leg and any 
continuity of symptomatology asserted by the veteran.  See 
McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding that, 
where there is assertion of continuity of symptomatology 
since service, medical evidence is required to establish "a 
nexus between the continuous symptomatology and the current 
claimed condition"), vacated on other grounds sub nom. 
McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997). 

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that a 
left knee disorder with fragment wounds of the left leg is a 
result of an injury in service or is secondary to a service-
connected right knee disorder.  Therefore, the benefit-of-
the-doubt doctrine is inapplicable, and service connection 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

V.  Pertinent legal criteria for increased ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2006).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The regulations provide that, for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. 
§ 4.45(f) (2004).  Arthritis due to trauma, substantiated by 
X-ray findings, is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5010 (2006).

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. 
§ 4.71a, DC 5003 (2006).

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Normal knee joint motion is from 0 degrees of extension to 
140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2006).

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent evaluation.  A 10 percent evaluation requires 
that flexion be limited to 45 degrees.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the leg to 5 degrees warrants a 
zero percent evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation is warranted when extension is 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees.  A 50 percent evaluation 
requires that extension be limited to 45 degrees or more.  38 
C.F.R. § 4.71a, DC 5261.

The provisions of 38 C.F.R. 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

VI. Right knee disorder

A.  Background

The veteran seeks entitlement to an evaluation in excess of 
10 percent for his service connected residuals of fragment 
wound with retained metallic foreign bodies of the right 
knee.  He contends that his symptoms warrant a higher 
evaluation.  
 
Service medical records show that the veteran received 
shrapnel wounds to his right leg on November 28, 1968.  He 
was treated at a dispensary with medication and cleansing of 
the wound and daily change of dressing.  On December 1, 1968, 
the shrapnel wound of the right popliteal fossa was healing 
well, but still draining slightly and not quite ready to 
close.  He was to clean the wound and apply daily dry 
dressing changes.  On March 18, 1969, the shrapnel wound of 
the right popliteal area was well healed with no neuro-
vascular injury.  A scar on his right knee was noted at his 
release from active duty examination in July 1969 that did 
not exist prior to enlistment.  

Service connection was granted for residuals of fragment wound 
with retained metallic foreign bodies of the right knee in a 
rating decision in November 1969 and a 10 percent evaluation 
assigned from July 1969.  A VA examination report in October 
1969 showed clinical findings of full range of flexion and 
extension in the right knee, no atrophy of the musculature of 
the thigh or lower leg, and a well healed 1" scar located on 
the medial aspect of the popliteal space that was tender to 
firm palpation.  His arterial circulation was quite normal.  
There was nothing to indicate neurological or arterial 
involvement.  The ligamental structures were intact and 
functioned properly.  There was no joint effusion or 
crepitation.  An x-ray revealed a metallic foreign body 
measuring about 3 x 4 millimeters in diameter located in soft 
tissues posterior to the knee joint.  The joint surfaces were 
free of traumatic arthritis.  After review of the examination 
findings, the RO assigned a 10 percent rating under the 
provisions of Diagnostic Code 7804 of the Schedule for Rating 
Disabilities for a tender and painful scar.  

The 10 percent rating was continued in a February 1971 rating 
decision and a January 1991 rating decision.  The 10 percent 
rating is protected since it has been in effect for more than 
20 years.  38 C.F.R. § 3.951(b) (2006).  

VA outpatient treatment reports in September 1997 show that 
the veteran was fitted for hinged knee braces.  The report of 
a September x-ray noted unremarkable findings and a 5 by 3 
millimeters metallic density noted at the subcutaneous 
portion of the right popliteal fossa, medially.  The 
impression was normal.  

At a November 1997 VA examination, the examiner noted that 
the veteran carried a cane but did not seem to use it very 
much.  The veteran complained of pain and that his knees 
tended to give way for which he used knee braces.  The muscle 
circumference of the thighs and calves was equal from right 
to left.  He had excellent muscle strength about the knees 
and these were stable without any effusion or crepitation.  
The examiner noted that when casually observed while 
replacing his braces and getting dressed and getting on the 
examining table, the veteran seemed to have no impairment of 
the strength of his lower extremities.  The impression was 
normal findings of a right knee condition.  The examiner 
noted that one the basis of the examination there were no 
objective findings to verify the veteran's complaints and he 
seemed to exaggerate his symptoms.  X-rays had normal 
findings.  

VA outpatient treatment records from September 1997 to April 
1998 show complaints of right knee pain and instability.  At 
times, it was noted that he was seen not wearing his knee 
brace or using his cane.   

The veteran testified at a RO hearing in October 1998 as to 
his symptoms and the effect on his daily activities.  

At a January 2003 examination, the veteran complained of 
right knee pain.  Clinical findings were range of motion from 
0 to 130 degrees without pain, mild patellar crepitus, and 
mild tenderness to the medial patellar facet on palpation.  
His apprehensive testing was negative.  He had no laxity to 
varus or valgus stress or "AP" translation.  The examiner 
noted that the veteran arrived at the clinic wearing his knee 
braces; however, the examiner did not think the braces were 
necessary as there was no instability to warrant wearing knee 
braces.  The examiner further observed that while ambulating 
with a cane, the veteran alternated the cane from hand to 
hand and therefore, it appeared to the examiner that the 
veteran did not need a cane.  There was no weightbearing 
restriction.  The diagnosis was patellofemoral syndrome with 
some patellofemoral arthritis noted on the right.  

At a March 2003 examination, the veteran complained of pain 
that was worse throughout the winter months and worse with 
activity.  The examiner observed that the veteran had been 
able to arise from a seated position in the waiting room and 
ambulate to the examination room without apparent difficulty.  
He was able to remove and put on his lower extremity clothes 
without any difficulty.  He had a small scar on the posterior 
aspect of the right knee on the medial aspect of the 
popliteal crease.  It was not raised and was nontender to 
percussion and palpation.  Range of motion findings of the 
right knee were flexion to 150 degrees and extension to zero 
degrees.  The circumferential measurement of the right thigh 
was two centimeters less than the left thigh and 
circumferential measurement of the calves were equal.  

The examiner found no evidence of muscular weakness, 
asymmetry or atrophy.  Provocative examination of the knee 
revealed a positive apprehension of patellofemoral 
compression on the right knee, negative Lachmans, negative 
varus valgus laxity with quadriceps muscles engaged, and mild 
pseudolaxity in extension with quadriceps relaxed and equal 
bilaterally.  There was mild patellofemoral crepitance 
palpable on the right.  The patella was stable to 
mediolateral passive manipulation.  An x-ray of the right 
knee showed the retained metal fragment in the very 
superficial most soft tissue in the popliteal space 
(consistent with the previously described scar).  There was 
some very mild evidence of patellar spurring on the right 
knee.  The examiner concluded that the examination of the 
right knee showed some mild patellofemoral crepitance, but no 
instability.  

At a video conference hearing in February 2004 the veteran 
testified as to his symptoms and treatment.  

Additional VA treatment records for the period from September 
1998 to December 2005 show that the veteran was seen and 
treated for complaints of his right knee.  A three phase body 
bone scan in June 2004 revealed mild degenerative changes in 
the right knee.  

B. Analysis

The veteran has a 10 percent rating for residuals of fragment 
wound of the right knee assigned under DC 7804 for evaluation 
of a superficial scar painful on examination.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. § 7804.  

During the veteran's appeal, the schedule of ratings for skin 
disorders was revised. The new regulations were effective as 
of August 30, 2002.  Where a law or regulation changes after 
a claim has been filed, but before the administrative appeal 
process has been concluded, the Board considers both the 
former and the current schedular criteria.  See, VAOPGCPREC 
7-2003, 69 Fed. Reg. 25179 (2004).  The effective-date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  The veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
See also VAOPGCPREC 3-2000 (April 10, 2000), 65 Fed. Reg. 
33422 (2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2006).

However, there is basically no change of the criteria 
pertinent to this claim.  Under the old regulations, for 
scars that are superficial, tender, and painful on objective 
demonstration, a 10 percent evaluation is provided under DC 
7804.  38 C.F.R. § 4.118, DC 7804 (prior to August 30, 2002).  
For other scars, the basis of evaluation is rated on 
limitation of function of the affected part in accordance 
with DC 7805.

Under the amended regulations, a 10 percent disability rating 
is assigned for superficial scars that are painful on 
examination.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7804 
(2006). Under Diagnostic Code 7805, other scars are rated on 
limitation of function of affected part.  38 C.F.R. § 4.118, 
DC 7805 (2006).

The Board finds that the preponderance of the evidence is 
against an increased schedular evaluation under the 
diagnostic codes for scarring.  The current rating assigned 
is the maximum evaluation under the prior and amended DC 
7804.  The medical evidence of record described the scar as 
three by four millimeters and five by three millimeters long, 
well-healed and although initially tender and painful, at a 
March 2003 examination the scar was non tender to percussion 
and palpation.  The evidence of record does not show any 
limitation of function caused solely by the skin disability.  
Furthermore, the evidence does not show  a deep scar or a 
scar area exceeding 12 square inches such that a higher 
evaluation is warranted under DC 7801 (2006).  The Board 
concludes that an evaluation in excess of 10 percent for 
residuals of fragment wound of the right knee based on the 
scar is not warranted.  

Although there are no current findings related to the scar, 
the evidence continues to show a residual of a retained 
superficial small shrapnel fragment.  The evidence of record, 
however, does not show a muscle injury with residual muscle 
damage and evaluation under the diagnostic codes for 
evaluating muscle injuries is not for consideration.  As 
noted above, the current 10 percent rating is protected.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

There is medical evidence of record, however, which 
demonstrates separate symptomatology associated with the 
right knee.  At a VA examination in January 2003, the 
examiner noted slight limitation of motion without pain, mild 
patellar crepitus, and mild tenderness on palpation diagnosed 
as patellofemoral arthritis.  Although at a March 2003 VA 
examination the clinical findings indicate that the veteran's 
flexion was 10 degrees greater than normal, there was x-ray 
evidence of patellar spurring on the right knee.  A June 2004 
bone scan revealed mild degenerative changes in the right 
knee.  At times, the veteran has been observed to limp.  Thus 
the evidence shows limitation of flexion of the right knee, 
subjective complaints of pain, and clinical findings of 
crepitus, spurring, and degenerative changes.  

Based upon the above, and with consideration of the 
reasonable-doubt doctrine, the Board concludes that a 
separate evaluation for the veteran's right knee, as a 
residual of the old fragment wound of the right knee is for 
application.  Extension of the right knee is normal and the 
limitation of flexion of the right knee is noncompensable 
under DC 5260.  However, a rating of 10 percent is for 
application for a major joint when the limitation of motion 
of the joint involved, here confirmed by satisfactory 
evidence of painful motion, is noncompensable under the 
appropriate diagnostic code.  The evidence of record shows 
that the clinical findings related to arthritis have been 
evaluated as mild or slight.  Accordingly, we find that a 
separate 10 percent disability evaluation is warranted for 
arthritis of the right knee.  

The Board finds that an increased rating pursuant to §§ 4.40, 
4.59 is not for application in this case because as any 
functional loss experienced by the veteran is encompassed by 
the current 10 percent rating assigned under Diagnostic Codes 
5010-5260.  See 38 C.F.R. 4.40, 4.45, 4.59 (1999); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board notes that the VA General Counsel has determined 
that a claimant with service-connected arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257, so long as the evaluation of knee dysfunction 
under both codes does not amount to prohibited pyramiding 
under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997), 
62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (Aug. 14, 1998), 
63 Fed. Reg. 56,704 (1998).  In this case, although the 
veteran complained of occasional instability of the right 
knee, he is not evaluated under DC 5257, and the objective 
evidence of record does not demonstrate findings to warrant a 
compensable evaluation for instability of the knee. 

Both the old and new regulations for evaluating the veteran's 
residual fragment wound scar were considered by the Board in 
this case, because of the amendments which occurred during 
the pendency of the claim.  See VAOPGCPREC 7- 2003, 69 Fed. 
Reg. 25179 (2004).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2006).  In this case, the Schedule is not 
inadequate.  The Schedule does provide for higher ratings for 
evaluation of scars, but, as discussed above, findings 
supporting a higher rating have not been documented.  In 
addition, it has not been shown that the service-connected 
disability has required frequent periods of hospitalization 
or has produced marked interference with the veteran's 
employment.  For these reasons, the Board finds that referral 
for assignment of an extraschedular rating for this 
disability is not warranted.

Consequently, based upon a full review of the record, the 
Board finds that the separate 10 percent evaluation assigned 
in this decision for arthritis of the right knee adequately 
reflects the clinically established additional impairment 
experienced by the veteran.  As the evidence preponderates 
against the claim for an increased rating for the veteran's 
service-connected residuals of fragment wound of the right 
knee, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  38 U.S.C.A. § 5107(b). Gilbert, 
supra.


ORDER

Entitlement to service connection for a low back disorder, to 
include as secondary to a service-connected right knee 
disorder is denied.

Entitlement to service connection for a left knee disorder 
with fragment wounds to the left leg, to include as secondary 
to a service-connected right knee disorder is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of fragment wound with retained metallic foreign body of the 
right knee is denied.

Entitlement to a separate rating of 10 percent for arthritis 
of the right knee is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


